ACCEPTED
                                                                                        14-14-00461-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                    6/1/2015 6:31:27 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                            NO. 14-14-00461-CV
               ____________________________________________
                                  IN THE                     FILED IN
                                                      14th COURT OF APPEALS
                           COURT OF APPEALS              HOUSTON, TEXAS
                                 FOR THE               6/1/2015 6:31:27 PM
            FOURTEENTH SUPREME JUDICIAL DISTRICT OF      TEXAS A. PRINE
                                                      CHRISTOPHER
                            HOUSTON, TEXAS                     Clerk
               ____________________________________________

                        HSIN-CHI SU A/K/A “NOBU SU”, Appellant

                                              v.

                VANTAGE DRILLING COMPANY, Appellee
       _________________________________________________________

      On appeal from the 270th Judicial District Court, of Harris County, Texas
                        Trial Court Cause No. 2012-47755


                   NOTICE OF DESIGNATION OF LEAD COUNSEL


        Pursuant to Texas Rule of Appellate Procedure 6.1(c), Appellant Hsin-Chi

Su a/k/a Nobu Su designates as lead counsel:

                   Vineet Bhatia
                   State Bar No. 00795976
                   Susman Godfrey LLP
                   1000 Louisiana Street, Suite 5100
                   Houston, Texas 77002-5096
                   Telephone: (713) 651-9366
                   Fax: (713) 654-6666
                   vbhatia@susmangodfrey.com

Previous lead counsel Joseph O. Slovacek of Hoover Slovacek LLP remains as

counsel for Appellant in this matter.



3724879v1/014527
                   Respectfully submitted,

                   SUSMAN GODFREY L.L.P.


                   By: /s/ Vineet Bhatia
                       Vineet Bhatia – Lead Counsel
                       State Bar No. 00795976
                       Stuart V. Kusin
                       State Bar No. 11770100
                       1000 Louisiana Street, Suite 5100
                       Houston, Texas 77002-5096
                       Telephone: (713) 651-9366
                       Fax: (713) 654-6666
                       vbhatia@susmangodfrey.com
                       skusin@susmangodfrey.com


                       /s/ Joseph O. Slovacek
                       Joseph O. Slovacek
                       State Bar No. 18512300
                       Paul A. Pilibosian
                       State Bar No. 24007846
                       HOOVER SLOVACEK LLP
                       5847 San Felipe, Suite 2200
                       Houston, Texas 77057
                       Telephone: (713) 977-8686
                       Fax: (713) 977-5395
                       slovacek@hooverslovacek.com
                       pilibosian@hooverslovacek.com

                   Attorneys for Hsin-Chi Su a/k/a Nobu Su




3724879v1/014527